Examiner Notes
Claims 1, 3-12 are allowed over the art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, none of the prior art of record discloses the ratio of the major and minor axis as applied to all layers of the outer winding wires, in conjunction with the rest of the structural limitations such as the cross section of each outer winding wire is a flat surface, as set forth in the claim.  The use of certain ratios of major and minor axis is known in the art of cables, but the specific two layers of outer winding wires, both layers meeting the ratio as claimed by the applicant is novel.  Specifically, prior art Dietz (DE 3203503) discloses two layers of outer winding wires as recited in the application.  Prior art Weidenhaupt et al (USPN 4807680) at least suggests, while Dietz (DE 1078475) specifically teaches, a single outer layer meeting such a ratio recitation.  However, none of the prior art discloses, teaches, or suggests that such a ratio could be applied to both layers of the outer winding wires, especially since Dietz (DE 3203503) of the instant rejection clearly illustrates the two outer winding wires being of different ratios.  To modify the wires to be of the same or to somehow indicate that Dietz (DE 3203503) suggests such a ratio for both layers as recited in the current application. would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Examiner additionally notes that though Dietz (DE 1078475) teaches the at least one outermost layer and Domingo (US Publication 2012/0312444) teaches doubling an outermost layer, such modification would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case as Dietz (DE 1078475) seems to limit that only an outermost layer would be of the shape with line contact.
Regarding Claim 11, Claim 11 is allowable inasmuch as it includes all of Claim 1 which has been indicated as allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732